 



EXHIBIT 10.K.1
AMENDMENT NO. 1 TO THE
EL PASO ENERGY CORPORATION
DIRECTOR CHARITABLE AWARD PLAN
     Pursuant to Section 6 of the El Paso Energy Corporation Director Charitable
Award Plan, Amended and Restated effective as of August 1, 1998 (the “Plan”),
the Plan is hereby amended as follows, effective February 7, 2001:
     WHEREAS, the Certificate of Incorporation of El Paso Energy Corporation, a
Delaware corporation, was amended to change the name of the corporation to El
Paso Corporation effective February 7, 2001.
     NOW THEREFORE, the name of the Plan is hereby changed to the “El Paso
Corporation Director Charitable Award Plan” and all references in the Plan to
“El Paso Energy Corporation” or the “Company” shall mean “El Paso Corporation.”
     IN WITNESS WHEREOF, the Company has caused this amendment to be duly
executed on this 7th day of February 2001.

            EL PASO CORPORATION
      By:        /s/ Joel Richards III         Joel Richards III       
Executive Vice President
Human Resources and Administration     

     
Attest:
   
 
   
/s/ David L. Siddall
 
Corporate Secretary
   

 